DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Receipt of Remarks/Amendments filed on 8/26/2022 is acknowledged. Claims 1-31, 35, 37 and 49 are cancelled. Claims 41-48 and 50-51 are withdrawn. Claims 32, 34, 36, and 39-40 have been amended. Claims 32-34, 36, and 38-40 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
The present application is a 371 of PCT/EP2017/076174 filed on 10/13/2017, which claims for foreign priority based on an application filed in FRANCE (No. 1660000) on 10/14/2016.  

Modified Rejections as Necessitated by the Amendment filed on 08/26/2022

Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 32-34, 36, and 38-40 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification discloses oligo-glucan and oligo-chitin/oligo-chitosan complexes, and/or mannoproteins according to the present application purposes, but the specification does not explicitly point out said complexes and/or mannoproteins defined the “active agents” as claimed.
The specification discloses “the composition according to the invention generally comprises a protein level of about 10% relative to the dry matter, a total sugar level of about 75% relative to 25the dry matter, and a monosaccharide composition of about 70 to 76 mol% glucose, about 13 mol% galactose, and about 11 mol% mannose; while its level of β-glucans is generally about 54% relative to the dry matter, while its polysaccharide fraction is about 40 to 75% of the dry extract, wherein this fraction has a molecular mass greater than 10 kDa. It is all of these characteristics that makes it possible, when applying the 30composition used by the method according to the invention to the plants, in order to obtain new and particularly interesting treatment results”, the specification also does not explicitly point out the components discussed supra defined the active agents as claimed.
While the specification discloses “active ingredient” that have no phytotoxicity are suitable or ideal for the purposes according to the invention, the specification does not explicitly point out: (a) what the active agents are with respect to the full scope of the present claims or (b) what the “active” agents are active for, i.e. what function the active agents are required to possess to fall within the scope “active agents” as claimed.
A review of the language of the claim indicates that the claim is drawn to a genus, i.e., any active agent that can be obtained from an edible macroscopic mushroom source with the recited process.  Although the disclosure of a single disclosed species may provide an adequate written description of a genus when the species disclosed is representative of the genus, there is no example of the claimed “active agents” explicitly disclosed.
There is substantial variability among the species of “active agents” within the scope of the claims because the claimed “active agents” can be any active compound amongst in an entire genus of edible macroscopic mushroom that can have widely differing structures and corresponding biological activities. Further, defining the claimed “active agents” in functional terms would not suffice in the absence of a disclosure of structural features or elements of the active agents that would have the stated function. 
The Examiner notes that the claimed invention which is drawn to a composition comprising a genus of “active agents” may be adequately described if there is a (1) sufficient description of a representative number of species, or (2) by disclosure of relevant, identifying characteristics sufficient to describe the claimed invention in such full, clear, concise and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.  Here, the specification only suggests that the ideal active agents are those have no phytotoxicity, but does not provide adequate description in the manner as discussed supra.
Since the claimed genus encompasses compounds present in edible macroscopic mushroom yet to be discovered, the disclosed suitable or ideal property of the active agent does not constitute a substantial portion of the claimed genus. Therefore, the disclosure of active agents wishes to be no phytotoxicity does not provide an adequate description of the claimed genus.
Weighing all the factors, the breadth of the claims reading on active agents yet to be discovered, the lack of correlation between structure and function of the active agents, level of knowledge and skill in the art, one of ordinary skill in the art would not recognize from the disclosure that the applicant was in possession of the genus of active agents which are obtained from an edible macroscopic mushroom by the process as claimed.  At best, it simply indicates that one should run tests on a wide spectrum of compounds obtained from any edible macroscopic mushroom in the hope that at least one of them will work. Neither the exemplary embodiments nor the specification’s general method appears to describe structural features, in structural term, that are common to the genus active agents. That is, the specification provides neither a representative number of active agents to describe the claimed genus, nor does it provide a description of structural features that are common to the active agents as claimed. In essence, the specification simply directs those skilled in the art to go figure out for themselves the structure of the claimed active agents. 
Therefore, the written description requirement is not satisfied.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-36 and 38-40 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicants regard as the invention.
(1)	Claims 32 and 36 still recite “active agents”.  This recitation is indefinite because neither the claims nor the specification clearly point out: (a) what the active agents are with respect to the full scope of the present claims nor (b) what the “active” agents are active for.  It is unclear what function the active agents are required to possess to fall within the scope “active agents” as claimed.  As such, one ordinary skilled in the art would not be reasonably determined what these “active agents” are structurally.  Additionally, there is insufficient antecedent basis for this limitation in the claim. While Claim 32 recites that the aqueous composition comprises proteins, total sugar, etc. in specific amounts, it does not recite that these components are the “active agents” as the claim only recites their presence in the composition.  Therefore, Claim 32 is indefinite.
	(2)	Claim 32 recites a neutralization step followed by “removing a precipitate” and “several filtrations…”. It is unclear how the step of “removing a precipitate” is performed, i.e. is it by filtering, decanting, or something else, and/or whether the other filtration, i.e. “several filtrations”, applies to the previous precipitation removal. As such, it is also unclear at which filtration step the acid salts and simple sugars are obtained.  It appears that several filtrate and precipitates may have been obtained.  It is unclear if these solid and liquid fractions were separately combined or not. The metes and bounds of the claim is unclear, and the claim is indefinite. 
	(3)	Claim 32 recites a limitation “…relative to its dry matter content”, which is indefinite because neither the claim nor the specification provides any guidance or definition of what said “dry matter” is.  The specification only indicates that “polysaccharide fraction is about 40 to 75% of the dry extract, wherein this fraction has a molecular mass greater than 10 kDa” (see: substituted specification, page 5, line 27-29). As such, one ordinary skill in the art would not reasonably determine the metes and bounds of the dry matter recited Claim 32 and, therefore, the claim is rendered indefinite.
	(4)	Claim 32 recites the composition comprises, for example:
	(i) a protein content of 5-15 % by weight, relative to the composition’s dry matter;
	(ii) a total sugar content of 60-80 % by weight, relative to the composition’s dry matter, comprising:
glucans of 35-45 % by weight, relative to the composition’s dry matter; and
monosaccharides comprising 38-50% glucose, 18-28% galactose, 20-30% mannose and 0.5-4% glucosamide and/or acetylated glucosamine. 
	(iii) and 30-50 % by weight of dry matter whose MW is >10kDa.  
	This recitation is indefinite because there are embodiments claimed that are not enabled, the total weight of 5% + 80% +30% = 115% by weight of the components (i), (ii), and (iii) exceeds 100%. Furthermore, the total weight of glucans and monosaccharide components also exceed 100%, e.g. 35% + 38% + 18% + 20% 0.5% > 100%. 
	Because of the manner by which the claim language is recited, a skilled artisan would not know whether the monosaccharide and glucans are part of the recited total sugar content, or if these are separately added.  In order to expedite prosecution, the Examiner recommends amending the language to something similar to the following, IF the glucans and monosaccharides are part of the total sugar content and IF the components comprise the active agents: 
	“wherein the active agents comprises: 
a protein content of 5-15 % by weight, relative to the composition’s dry matter and 
a total sugar content of 60-80 % by weight, relative to the composition’s dry matter; wherein the total sugar comprises glucans of 35-45 % by weight relative to the dry matter; and monosaccharides comprising….. and
30-50 % by weight of dry matter whose MW is >10kDa.”  
	All claims depending from Claim 32 are also rejected.
Response to arguments:
In the remarks filed on 08/26/2022, Applicant argues the 112a and 112b rejections, reasoning that the Examiner unduly focuses on the breadth of “active agents”, clearly supported by the species. Applicant states that the "full scope" of claim 32 is limited to only the aqueous composition obtained by the specific process steps recited in the claim.
	In response, the Examiner does not question the recitation of product-by-process claims. However, Applicant has failed to show thus far how these product-by-process claims result in a patentable product given that the product is the same as a product from the prior art. The MPEP indicates that the process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences' distinguishing the claimed product from the prior art”.  See MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  “In determining validity of a product-by-process claim, the focus is on the product and not the process of making it.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1369 (Fed.Cir.2009). The process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences' distinguishing the claimed product from the prior art” Greenliant Systems, Inc. v. XicorLLC, 692 F.3d 1261, 1268 (Fed. Cir. 2012). Thus far, the Applicant has not shown that its product-by-process has structural and functional difference that distinguishes it from the prior art.  
	Additionally, the amended claims only omit one recitation of “active agents”, but still recite this term. To satisfy the written description requirement, applicants may convey reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. Applicants’ attention is invited to consider the decision of the Court of Appeals for the Federal Circuit, which holds that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)]. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species or by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d at 1568, 43 USPQ2d at 1406. The Applicant, however, has not sufficiently met this requirement by disclosing the weight of protein and sugar content and amount of “dry matter whose MW is >10kDa.”  
	Regarding the data presented in the Remarks filed 08/26/22, these data appears to be not originally presented in the specification, and reminds Applicant that data should be submitted as Affidavit. Unless a Declaration has been submitted by the Applicant, its indication in the Remarks has not been considered by the Examiner. Additionally, the declaration cannot overcome the 112 issues, i.e. lack of antecedent basis and the embodiments that are not enabled.  The scope of the claim cannot be corrected by providing data in an affidavit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 32-34, 36, and 38-40 Claims 32-36 and 38-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Synytsya et al. (Carbohydrate Polymers 76 (2009) 548-556), hereinafter Synytsya, in view of Hiromoto, B. (US2011/0136758 A1) and in view of Szwengiel et al. (Carbohydrate Polymers 146 (2016) 310-319), hereinafter Szwengiel.

Applicants Claim
	Applicants claim an aqueous composition comprising active agent obtained from an edible macroscopic mushroom selected from oyster, parasol or button, by alkaline extraction, neutralization with organic or inorganic acid and removing the precipitate, filtration and dilution, enzymatic hydrolysis with beta-glucanase between 10-65 [Symbol font/0xB0]C and filtration to obtain molecular weight < 100 kDa, wherein the composition comprises: a protein content of 5-15 % by weight, relative to the composition’s dry matter; a  total sugar content of 60-80 % by weight, relative to the composition’s dry matter; wherein the total sugar comprises glucans of 35-45 % by weight relative to the dry matter; and monosaccharides comprising 38-50% glucose, 18-28% galactose, 20-30% mannose, 0.5-4% glucosamine and/or acetylated glucosamine; and 30-50 % by weight of dry matter whose MW is >10kDa; wherein the concentration of active agents is of 1.5 to 4.0 % by weight of the filtrate; further comprising a formulation agent; at least one antiphytopathogenic agent; at least one nutrient. 

Determination of the scope and content of the prior art 
(MPEP 2141.01)
Synytsya describes cultivated oyster mushrooms (genus Pleurotus) are interesting as a source of biologically active glucans (Abstract), and teaches the method of isolating glucans in two different Pleurotus mushroom species. Synytsya teaches the extraction of mushrooms P. ostreatus (strains 70, 77, L22, 137; oyster mushroom) and P. eryngii (non-specified strain) wherein the stems were separated from pilei and homogenized. Fractions of water and alkali soluble and insoluble polysaccharides were isolated according to Fig. 1 below, wherein water soluble fraction (L1), alkali soluble fraction (L2), and solid fraction (S) are obtained (p. 549-550, Experimental section).  L2 was obtained by performing an alkali extraction on the residue obtained from the homogenization of fresh mushroom stems, using a solution of NaOH and NaBH4, afterwhich, the precipitate was filtered out and neutralized, washed and dried to give the solid fraction. The supernatants were treated enzymatically with α-amylase, deproteinized, dialyzed, and lyophilized to give the water and alkali soluble fractions. Synytsya cites the Mushroom and Yeast β-glucan Assay Procedure K-YBGL 10/2005 in obtaining the contents of total and α-1,4-glucans. 

    PNG
    media_image1.png
    602
    487
    media_image1.png
    Greyscale

	Synytsya contemplates that the amount of nitrogen from the L1 and L2 fractions comes from proteins, which in total amounts to 7%, rendering obvious the claimed protein amount (Table 3; p. 551, Section 3.4). The non-starch glucan, which excludes ballast polysaccharides, ranges in amount from 44.2- 90.1% for P. ostreatus and 33.6- 66.4% for P. eryngii, which overlaps with the claimed total sugar content in Claim 32 (Table 1; pp. 550-551, Sections 3.1-3.2); starch is from 0-2.6% depending on the fraction. The monosaccharides also have a wide range for glucose, from 43-92.1% glucose and 27.4-61.4% glucose for P. ostreatus and P. eryngii, respectively (Table 1; pp. 550-551, Section 3.2). The highest galactose is at found for strain L22, wherein the total galactose for L1, L2 and S combined is 1.8%, and is found highest at the water soluble fraction at 5.1%; the total mannose is highest P. eryngii giving a total 13.5% for the combined liquid fractions; glucosamines were obtained in the solid fractions and was highest for strain 77 at 3.7%, which reads on the amount in Claim 32. The dry matter content varied on the strain, for instance, being present at 33.6 in the water fraction, and 55.4% in the alkali soluble fraction of P. eryngii (Table 1). Synytsya recites that the molecular weight of the main glucan fraction was in the range of 2900-2200 kDa, while smaller molecules (110- 10.5 kDa) were also detected; the alkali extract contained polysaccharides of significantly higher molecular weights, 2900 and 110.3 kDa. (Section 3.5). Synytsya relates alkali extract fractions contained higher molecular weights compared to those of corresponding water extract.
Synytsya teaches extraction with boiling water at 100 [Symbol font/0xB0]C, and extracting with 1M NaOH with 0.05% NaBH4, which would have a pH greater than 10. 
Synytsya teaches neutralization of the solid obtained from the alkali extraction using 0.1M HCl.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Synytsya does not expressly teach alkaline extraction of a mushroom powder. However, Synytsya expressly teaches separating stems from the mushrooms and preparing homogenized samples (Section 2.1), rendering obvious the powder, depending on the size the mushroom pieces are homogenized, which can be to powder form.
Synytsya does not expressly teach that the alkali fraction was neutralized, but teaches neutralization of the solid obtained after the filtration.  Synytsya teaches water extraction was carried out at 100 [Symbol font/0xB0]C, but not the alkaline extraction. 
Synytsya expressly teaches incubation with α-amylase for 30 mins (Section 2.2), but does not specifically recite hydrolyzing with β-glucanase with stirring for 24 hours. Synytsya teaches that Starch was fragmentized by α-amylase to release maltose, which was removed by dialysis (Section 3.1).
Hiromoto is in a related field and teaches compositions comprising oligosaccharides from fungal culture, specifically species of Basidiomycete fungi, wherein the compositions have antibacterial, antifungal and nematocidal activity, and are useful for growing plants (Abstract; [0002], [0004]). Hiromoto recognizes and cites studies on the activity of oyster mushroom, Pleurotus ostreatus, against growth of Aspergillus niger [0005]. 
Hiromoto teaches compositions which include multiple active species, and thus may act by multiple mechanisms, for instance providing antibacterial action derived from Basidiomycete culture fluid, which inhibits the growth of a variety of different plant-dwelling bacteria and other pathogens, or to induce systemic resistance of a plant toward one or more pathogens, or to induce plant tolerance to injury caused by a pathogen. The culture fluid of Hiromoto can be used in crude form, or an active composition can be obtained by applying known purification methods to the culture [0013].
Hiromoto teaches that the culture fluid is harvested by draining, decanting, filtering etc. Hiromoto teaches that the solution may also be sterilized by heating and/or filtration to provide an aqueous solution containing at least one biologically active oligosaccharide compound and that preferably, sterilization is done by heating the aqueous solution at a temperature of up to about 100° C., or by filtration with a membrane such as a 0.22 micron membrane, or by UV or gamma irradiation [0132].
Hiromoto teaches the preparation of compositions containing the cultures as purified solution, compost tea, or concentrate, which involves processing, filtration, dilution, and other conventional methods for separation and purification (Example 2).  The compositions are applied to plants by spraying, as seed treatment, or onto soil to reduce infestations of plant pathogens while avoiding harm to the vegetation or crop (Example 3).
Hiromoto also contemplates addition of surface-active agents to increase effectiveness for application to foliage or fruits, as well as other nutrients and adjuvants such as urea ammonium nitrate (UAN) known to enhance the effectiveness of plant protective agents may also be added [0186].
Regarding the β-gluconase, while Synytsya teaches α-amylase, the reference is silent on the β-gluconase.  Szwengiel is in the same field of mushroom composition extraction and cures the deficiencies of Synytsya.  Szwengiel also teaches the extraction of oyster mushroom, and is compatible with Synytsya (Abstract). Szwengiel recognizes modification of established extraction and purification procedures (p. 310, R. Col., last paragraph to p. 311, L. Col.). Szwengiel describes the enzymatic Β-glucan determination to include the use of Β-glucanase and Β-glucosidase to hydrolyze the laminarisaccharides to release the glucose (Sections 2.2 and 2.4).  The employment of Β-glucanase to analyze Β-glucan composition in polysaccharides had been previously established (Section 3.5).  Szwengiel cites Synytsya and describes how their method agrees with the latter in characterizing the glucose content of P. ostreatus, i.e. showing that glucose predominates and that mannose makes up 7% of the monosaccharides.  
Neither Synytsya nor Hiromoto teaches that a 5-15% by weight mushroom suspension relative to the alkaline solution was constantly stirred as recited in Claim 33, and therefore also does not teach the active agents is of 1.5-4% by weight of the filtered hydrolysate in Claim 36. However, Hiromoto comprehends that combinations of isolation and purification methods may also be employed to provide other compositions that are at least partially purified relative to the crude broth, and teaches that concentration and handling properties of the compositions may be adjusted using methods known in the art for concentration, adjusting density, surface tension, viscosity, and other mechanical properties ([0133]-[0134]).
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to homogenize the mushrooms per the teaching of Synytsya, and do so to powder form with reasonable expectation that it would enable better extraction of active agents. Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007). One with ordinary skill in the art would have further altered the method of Synytsya by homogenizing to powder and predict that it would provide ease and more successful extraction of active agents. 
Synytsya does not expressly teach that the alkali fraction was neutralized, but teaches neutralization of the solid obtained after the filtration.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to perform the neutralization step after the alkali extraction but before the second filtration, thereby adjusting the pH of the alkali soluble fraction and allowing certain active agents influenced by pH to be present in the alkali soluble fraction instead of the solid fraction. Changes in the sequence of steps would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. The instant situation is amenable to the type of analysis set forth in Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious). Thus, the claimed variation of isolation and purification of polysaccharide fractions from edible mushroom stems which constitute the composition sequentially or concurrently would have been obvious at the time of Applicant's invention, wherein the optimization of sequence of administration would be well within the capabilities of the artisan of ordinary skill at the time of Applicants' invention. 	
Similarly, regarding the alkaline extraction at 100 [Symbol font/0xB0]C, Synytsya teaches water extraction at 100 [Symbol font/0xB0]C, but not the alkaline extraction. Hiromoto teaches the purpose of heating is to sterilize the material.  As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hiromoto with that of Synytsya and combine the steps of alkaline extraction with the heating at 100 [Symbol font/0xB0]C, omitting the first filtration step, if there is no desire for a separate water soluble fraction. 
Regarding the time of enzymatic hydrolysis, and the ratio of mushroom to a volume of aqueous solution, merely selecting the concentration and length of time is not patentable absent a showing of criticality. Determining the optimal condition, e.g. amount ratios, and length of time based on amount of enzyme, is routine experimentation and within the capacity of the skilled artisan. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), the court stated that “Normally, change 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 temperature, concentration, or both, is not a patentable modification; however, such changes may impart patentability to process if ranges claimed produce new and unexpected result which is different in kind and not merely in degree from results of prior art; such ranges are termed “critical” ranges, and applicant has burden of proving such criticality; even though applicant's modification results 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 great improvement and utility over prior art, it may still not be patentable if modification was within capabilities of one skilled in the art; more particularly, where the general conditions of a claim are disclosed 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in the
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” The motivation arises from “the normal desire of scientists or artisans to improve upon what is already generally known” (Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382) through routine experimentation. (MPEP 2144.05 IIA and B). Synytsya teaches the use of 200 g mushroom but does not provide exact volumes for the alkali extraction liquids. However, Hiromoto comprehends that combinations of isolation and purification methods may also be employed to provide other compositions. The references are in the same field of endeavor and they provide a reasonable expectation of success. As such, the difference in amounts of some of the components, such as galactose obtained, will also necessarily be  modified. Applicant is reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the applicant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02. Because the application is drawn to an aqueous composition comprising active agents, but directed to no specific properties, the prior art renders the claims expected. 
Hiromoto recognizes the antifungal property of oyster mushroom.   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hiromoto to that of Synytsya and add the cultures of Basidiomycete taught by Hiromoto to the composition of Synytsya and obtain a mixed-fungal extract/culture plant growth composition that exhibit antipathogenic activity for plant protection. Further, as a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06. In the instant case, the P. ostreatus of Synytsya is known to have antifungal/antipathogenic activity, per Hiromoto, and are combined with Basidiomycete composition, which exhibit antibacterial, antifungal and nematicidal activity, to form a third composition for plant growth with antifungal activity.
One skilled in the art would also add surface active agents and nutrients per the teachings of Hiromoto and add it to the composition of Synytsya before the effective filing date in order to increase effectiveness of application and enhance plant protection. This is a situation where elements of references are combined in a predictable manner so that the elements retain their function. The nutrient and surface active agent do not interact with the extracts in a manner that modifies the function of the polymer, and vice versa. As such, the artisan would enjoy a reasonable expectation of success. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Szwengiel with that of Synytsya and use Β-glucanase in addition to the α-amylase or substitute α-amylase with Β-glucanase in fragmentizing polysaccharides as Synytsya uses α-amylase to release maltose, and Szwengiel similarly employs Β-glucanase to cut laminarisaccharides to release the glucose, identifying the polysaccharide/glucan components depending on what is desired to be isolated by the skilled artisan. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  In this case, Szwengiel has already shown that Β-glucanase were successfully used as a strategy for enzymatic β-glucan determination.  Additionally, a person with ordinary skill in the art before the effective filing date of the claimed invention would have used a β-glucanase with reasonable expectation that it would enable precise and convenient hydrolysis of laminarisaccharides in mushroom aqueous extract. Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Applicants are reminded that the claims under examination are product-by-process claims, however, patentability is based on the product itself.  If the product is the same as a product from the prior art, the claim is unpatentable. The MPEP indicates that the process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences' distinguishing the claimed product from the prior art”.  See MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  “In determining validity of a product-by-process claim, the focus is on the product and not the process of making it.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1369 (Fed.Cir.2009). The process of making is only relevant “if the process by which a product is made imparts ‘structural and functional differences' distinguishing the claimed product from the prior art” Greenliant Systems, Inc. v. XicorLLC, 692 F.3d 1261, 1268 (Fed. Cir. 2012). 
From the teaching of the reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments:
Applicant traverses the 103 rejection over Synytsya in view of Hiromoto.  Applicant argues that Synytsya uses α-amylase and not the β-glucanase recited in the amended claims.  
Applicant’s arguments have been considered but are moot because a new ground of rejection is necessitated by the amendment. The Examiner relies on Szwengiel to render the new limitation, β-glucanase, obvious. 
Also, the glucans of Synytsya are studied for their potential prebiotic activity, in other words in the field of human health, which is not related to conferring protection against a pathogen by elicitation on an agronomically useful or ornamental plant.
Applicant’s arguments have been considered but are unpersuasive. The Examiner has weighed the argument but found it unpersuasive.  Applicant is reminded that, regardless of the recitation of its name/role/use, a composition claim is examined based on the components and not by what it is called or how it is used.  As such, the claim rejection is proper. 
Furthermore, nothing precludes the use of the composition of the prior art put Synytsya as instantly claimed (see MPEP 2112.02(II), nor does the recitation impart any structural characteristic that would distinguish it from the prior art compound/composition.  "It is not invention to perceive that the product which others had discovered had qualities they failed to detect". See 67 USPQ 155, 326 US 242, 249 (1945). In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  

Applicant argues that the claimed extract and that of Hiromoto are different in nature, i.e. Hiramoto teaches bioactive compounds excreted by the mushroom into the culture medium in which the mushroom is growing; the monosaccharide composition of  Hiromoto includes ribose, galactose and glucose, and the active extract is an oligosaccharide fraction of 2 to 5 kDa; the biological activities measured by Hiromoto are biocidal activities with a direct action on pathogens, whereas the instantly claimed extract has no fungicidal activity.
Applicant’s arguments have been considered but are unpersuasive. Applicant is reminded that Hiromoto is a secondary art modifying the primary art Synytsya. Synytsya is the one teaching the sugar composition.  Hiromoto is relied on to teach the purpose of heating for sterilization, combining the steps of alkaline extraction of Synytsya with the heating step at 100 [Symbol font/0xB0]C; and for the addition of surface active agent and nutrients to the composition of Synytsya. Hiromoto is also combined with Synytsya to teach, taken together as a whole, a mixed-fungal extract/culture plant growth composition that exhibit antipathogenic activity for plant protection. In the instant case, the P. ostreatus of Synytsya is known to have antifungal/antipathogenic activity, per Hiromoto, and are combined with Basidiomycete composition, which exhibit antibacterial, antifungal and nematicidal activity, to form a third composition for plant growth with antifungal activity.
Further regarding the argument that Hiromoto teaches biocidal activities with a direct action on pathogens, whereas the instantly claimed extract has no fungicidal activity. The argument is not convincing because, firstly, as stated above, composition claims are examined for their components and not their properties.  Secondly, Claim 39 recites that the composition requires at least one antiphytopathogenic agent selected from a fungicidal agent, an antibacterial agent, an antiviral agent, a pesticidal agent, and a biocontrol agent, therefore the composition necessarily has biocidal activity.  Lastly, whether the action is direct or indirect on pathogens is not germane to the argument because nor any limitations referring to mechanism of action or application is not being claimed nor the mechanism of action being examined.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-Lisp.
Claims 32-34, 36, and 38-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of Application 17/416,881, hereinafter ‘881 in view of Synytsya, Szwengiel, and Hiromoto.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
One of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the instant application is obvious over ‘881. 
	The instant claims under examination are drawn to an aqueous composition comprising active agent obtained from an edible macroscopic mushroom by alkaline extraction, neutralization, enzymatic hydrolysis with a β-gluconase and filtration, wherein the composition comprises: a protein content of 5-15 % by weight, relative to the composition’s dry matter; a  total sugar content of 60-80 % by weight, relative to the composition’s dry matter; wherein the total sugar comprises glucans of 35-45 % by weight relative to the dry matter; and monosaccharides comprising 38-50% glucose, 18-28% galactose, 20-30% mannose, 0.5-4% glucosamine and/or acetylated glucosamine; and 30-50 % by weight of dry matter whose MW is >10kDa; wherein the mushroom is oyster, parasol or button; wherein the concentration of active agents is of 1.5 to 4.0 % by weight of the filtrate; further comprising a formulation agent; at least one antiphytopathogenic agent; at least one nutrient. 
‘881 claims a biologically active substance obtained or capable of being obtained by  alkaline extraction using an aqueous solution of at least one base in the presence of at least one reducing agent, of at least one macroscopic edible mushroom reduced to powder, to obtain a mixture having a liquid portion containing the soluble extracted materials and a solid portion formed of insoluble solid particles; wherein oyster mushrooms, parasol mushrooms or button mushrooms are the sources; further comprising,: 30 to 75 parts by weight of total sugars, of which 9-25 parts is β-glucans, 0.8 to 2.4 parts by weight of glucosamine and/or acetylated glucosamine; 7 to 36 parts by weight of total peptides/total proteins; the remainder being mineral matter, 80 to 100% of the organic compounds having a mass of between 20 and 45 kDa all based on 100 parts by weight of dry matter.
Most of the ranges of the components in the instantly claimed set overlaps with those of ‘881, apart from the glucan component.  ‘881 and the instant claims also differ in that ‘881 does not recite the specific monosaccharide components and ranges and the additional component.  The deficiencies are cured by Synytsya and Hiromoto, whose teachings have been set forth in the 103 rejection supra.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of ‘881, Synytsya, Szwengiel, and Hiromoto, and arrive at the instantly claimed compositions. One would use the methods of Synytsya with modifications, and the additional components from Hiromoto, and use Β-glucanase to hydrolyze the polysaccharides, to add to the teachings of ‘881 because all three are in the same field of endeavor. The motivation to combine the arts with modification is to obtain additional compositions comprising active agents for the intended purpose of plant growth application.
Response to Argument:
Applicant argues in the remark filed 08/26/200 that ‘881 has an effective filing date after the current application and that MPEP 804(I)(B)(l)(b) provides that if this application is in condition for allowance any double patenting rejection should be withdrawn. In response, the Examiner notes that the current application is not in condition of allowance.
With respect to Applicant’s remark to hold the Double Patenting rejection of Claims 32-34, 36, and 38-40 over ‘881 in abeyance, the request have been fully considered, however, the rejections are maintained since applicant has not made any substantive arguments traversing the rejection. Applicant(s) is/are reminded that a request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 714.02 and CFR 1.111(b)). 	
	
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616


/Mina Haghighatian/Primary Examiner, Art Unit 1616